Citation Nr: 0003853	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1988 to 
December 1992.  

This appeal arose from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for a right shoulder 
disorder.  

In December 1998 the Board of Veterans' Appeals (Board) 
denied the claim for entitlement to service connection, 
finding that the claim was not well grounded.  

On June 4, 1999 the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board for 
another decision taking into consideration matters raised in 
its order.  A remand was felt to be required for an enhanced 
statement of reasons and bases for the decision, taking into 
consideration the case of Savage v. Gober, 10 Vet. App. 488 
(1997).  

The case has been returned to the Board for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for a right 
shoulder disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

When the veteran enlisted for active duty there was no 
abnormality of the shoulder found on examination, and there 
was no history of a shoulder disability.  In August 1990 he 
reported right shoulder discomfort, specifically tightness of 
the shoulder, for two weeks after diving into a pool and 
hearing a popping sound.  On examination there was no 
swelling or tenderness to palpation.  Following an 
examination, which was largely normal with the exception of a 
statement of some unspecified degree of limitation of motion 
due to pain, a diagnosis of a shoulder strain was made.  X-
rays were normal.  

There was treatment of the left shoulder on other occasions 
in service but no treatment of a right shoulder disorder.  

On discharge examination the upper extremities were normal.  
However the veteran reported a painful or "trick" shoulder 
or elbow and the examiner made a notation of right shoulder 
laxity.  This was not considered disabling, but was termed a 
"chronic problem."  

The veteran underwent a VA examination in June 1993.  He 
reported injuring his right shoulder opening a hatch in 
service and requiring use of a sling for two weeks.  He 
reported that he had difficulty climbing poles or reaching 
overhead during his work as a telephone installer.  X-rays of 
the shoulders were normal.  The examination impression was 
mild chronic impingement syndrome involving both shoulders.  

During a VA audiology examination in July 1993, the veteran 
incidentally reported a history of weakness and limitation of 
motion of the right shoulder.  

The veteran testified at a personal hearing at the RO in June 
1995 that he had several injuries to his shoulder in service 
including a fall down stairs and a hatch falling on his 
shoulder.  He reported post service treatment of his shoulder 
and thought that a diagnosis of bursitis of the shoulder was 
made and that there was a possibility of arthritis.  He 
stated that he was going to obtain records.  

Post service medical records submitted did not show any 
specific treatment for a right shoulder disorder.  

Another VA examination was provided in April 1997.  The 
veteran reported that he injured his right shoulder when a 
hatch fell on it.  He complained of loss of mobility of the 
shoulder but not of pain.  The diagnosis was tendonitis of 
the right shoulder.  The examiner stated that he felt that 
there was no significant impairment of the shoulder but that 
the veteran's problems apparently had their onset while he 
was in the military.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  



Each disabling condition shown by a veteran's service 
records, or for which service connection is sought, must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  




The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  


Analysis

Upon review of all of the evidence of record the Board 
concludes that the veteran's claim is not well grounded for 
several reasons.  First, there is equivocal evidence at best 
of a current disability.  A diagnosis was made in April 1997 
of tendonitis of the right shoulder, but the Board does not 
feel that the diagnosis is indicative of a current disability 
for VA purposes seeing that the examiner also stated that the 
veteran had no significant impairment of the shoulder.  This 
diagnosis also conflicts with the diagnosis of mild shoulder 
impingement made on the June 1993 VA examination.  There is 
no consensus as to what is wrong, if anything, with the 
veteran's right shoulder.  In the absence of competent 
evidence of a current disability, there can be no valid 
claim.  Brammer, 3 Vet. App. 223, 225.  

Second, the veteran did not show a chronic disability in 
service and even if the Board did accept that there was 
chronic shoulder laxity in service there is no competent 
evidence of ongoing shoulder laxity designated as such.  

The evidentiary record reveals that despite the notation of 
"chronic" problems with right shoulder laxity on the 
veteran's medical history form at the time of his service 
discharge, he only had treatment on only one occasion in 
service for right shoulder symptoms, and only a strain was 
diagnosed.  Therefore, the inservice notation of a "chronic 
problem" of right shoulder laxity is contradicted by the 
absence in service of any diagnosis of laxity prior to 
discharge, and the absence in service of any regular or long-
term treatment of the right shoulder.  




The Board can see no evidence apart from the veteran's bald 
assertion or history to support the conclusion made at 
discharge that chronic shoulder laxity existed.  Although 
shoulder laxity was noted on the veteran's report of medical 
history at the time of his discharge, the actual examination 
report indicated no abnormality of the upper extremities.  
Therefore, the Board concludes that a chronic disorder of the 
right shoulder was not shown in service. 

The Board is not bound as a matter of law by the mere use of 
the word "chronic" at the time of the veteran's service 
discharge.  As there was no chronic disability in service, 
subsequent occurrences of the same disability are not 
necessarily service connected.  It should be noted though, 
that there were no subsequent diagnoses of shoulder laxity, 
or shoulder strain, chronic or otherwise.  

The veteran did have a post service diagnosis of mild 
shoulder impingement of both shoulders in June 1993, but this 
diagnosis was not made in service and, in fact, was not shown 
on the later VA examination in April 1997.  Likewise although 
a somewhat equivocal diagnosis was made in April 1997 of 
tendonitis of the right shoulder, tendonitis of the right 
shoulder was not diagnosed or shown in any service medical 
records.  

The mere existence of a shoulder injury in service does not 
compel a finding that subsequent diagnoses pertaining 
generally to the same area of the body necessarily have a 
relationship to that initial injury.  It must be emphasized 
that the Board may not draw medical conclusions in the 
absence of supportive medical evidence.  See Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The veteran has provided no competent and credible medical 
evidence of a nexus between his right shoulder injury in 
service (or a right shoulder strain or shoulder laxity) and a 
currently diagnosed disorder of the right shoulder.  



On the VA examination in April 1997 the examiner made a 
general statement that all of the diagnoses made (including 
tendonitis of the right shoulder) appeared to have had their 
onset during military service.  However, not only was there 
no significant disability of the shoulder shown at that time, 
the statement was also based on a history provided by the 
veteran that was inconsistent with the other evidence of 
record.  

Medical evidence is not credible if based on inaccurate 
factual premise or history.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  In his VA examination in June 1993, the veteran 
reported that he hurt his shoulder opening a hatch in 
service.  No mention was made of a diving injury.  In his 
hearing in June 1996 the veteran reported that he injured his 
shoulder in a fall down stairs and when a hatch fell on him.  

In April 1997 the veteran reported that a hatch fell on his 
right shoulder.  Again, he did not report an injury from a 
diving accident.  Because what was shown to have happened to 
the right shoulder in service was not reported by way of 
history to medical examiners after service, and because what 
was asserted as fact to medical examiners after service (and 
to VA adjudicators) regarding the injury to the right 
shoulder in service was not reflected in the service records, 
the Board concludes that the examiners' opinions were given 
based on an inaccurate factual premise and therefore are 
lacking in presumptive credibility.  

It is contended, in essence, that there is evidence of 
continuity of shoulder symptomatology.  The Board recognizes, 
as stated above, that the second and third elements of the 
Caluza test can be satisfied by evidence that a condition was 
"noted" in service or during an applicable presumptive 
period; evidence showing post service continuity of 
symptomatology; and medical or, in certain circumstances, lay 
evidence between the present disability and the post service 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired disorder of the right shoulder which 
developed in service or during an applicable presumption 
period.  There is no medical evidence of a relationship 
between any right shoulder disorder he may now have and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran may very well have had shoulder pain in service 
and thereafter.  However, the post service diagnoses - mild 
impingement syndrome and tendonitis - do not match the 
inservice diagnosed disorder, shoulder laxity, shown on the 
veteran's discharge history.  Nor do they match with the 
diagnosis of shoulder strain made in service.  Without 
medical evidence that the veteran's inservice and post 
service findings and diagnoses are one and the same - that on 
the basis of competent medical authority the veteran has a 
current disability that has a nexus to service - the claim 
remains not well grounded.  

As noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
observation is competent.  Savage, 10 Vet. App.  488, 498.  
Given the fact that the medical experts in this case have not 
even been able to agree on the diagnosis of the veteran's 
shoulder symptoms, and given that from the medical evidence 
it is not even clear that there is a current disability, it 
seems apparent to the Board that the matter of etiology - the 
question of whether the veteran has residuals of an in 
service shoulder injury - is a question requiring competent 
medical evidence, not lay evidence.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his claim 
well grounded.  Espiritu, 2 Vet. App. 492.  Accordingly, as a 
well-grounded claim must be supported by evidence, not merely 
allegations, Tirpak, 2 Vet. App. 609, 611, the veteran's 
claim for service connection for a right shoulder disorder 
must be denied as not well grounded.  

One other matter warrants discussion.  The RO found that the 
veteran's right shoulder injury preexisted service.  Upon 
review of the service medical records the Board does not see 
any indication of a shoulder injury prior to service.  There 
were references to a skull fracture prior to service.  The 
veteran denied any shoulder injury prior to service.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which 
apparently denied the claim on the merits rather than 
specifically finding that the claim was not well grounded, 
the appellant has not been prejudiced by the decision.  This 
is because in assuming that the claim was well grounded, the 
RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a right shoulder disorder.  

Because the veteran has not submitted a well-grounded claim 
for entitlement to service connection, VA is under no 
obligation to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  

However, the Board is cognizant that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that he has identified no such evidence.

The RO has advised the appellant of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  
McKnight, 131 F.3d 1483; Epps, 126 F.3d 1464 (Fed. Cir. 
1997).  The veteran related that he was treated after service 
for his right shoulder but the records he submitted did not 
show any such treatment.  The Board observes that the veteran 
asserted that he would submit records supporting his hearing 
testimony and showing treatment of the right shoulder but he 
did not do so, and he did not provide information sufficient 
for the RO to obtain any records pertaining to such alleged 
treatment.  While the duty to assist does not arise until 
there is a well-grounded claim, even when it arises, the duty 
to assist is not boundless and it is not a one-way street.  
Wood v. Derwinski.  1 Vet. App. 190 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right shoulder 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran having not submitted a well-grounded claim of 
entitlement to service connection for a right shoulder 
disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


